                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                       March 29, 2019
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              § CRIMINAL ACTION NO. 7:18-CR-128
                                                 §
SELENE M SUAREZ                                  §

                                   OPINION AND ORDER

         The Government has filed a Motion for A Determination of Conflict1 and an Addendum2

thereto. The Government seeks a determination of whether Jamie Pena, one of two attorneys

representing Defendant Selene M. Suarez (“Saurez”) has a conflict of interest that would prohibit

him from representing Saurez. Saurez has responded. On March 18, 2019, the Court conducted

an evidentiary hearing at which the Government presented four witnesses. Saurez, although

provided the opportunity to call witnesses, did not do so.

I        Background

         Saurez is charged in a six-count superseding indictment with structuring financial

transactions to evade reporting requirements in violation of 31 U.S.C. §§ 5324(a)(3) and

5324(d).3 During the relevant time period, Saurez was employed by Solloa & Associates, LLC

and U.S. PetroMex Oil & Gas, LLC (“PetroMex”). Both of these entities are owned, at least in

part, by Fernando Solloa (“Solloa”).4 According to the Government, the transactions at issue

involved cash that Saurez was converting to cashier’s checks made payable to PetroMex and/or

Solloa.5 Saurez, who is currently out on bond, remains employed by PetroMex. Saurez was


1
  Dkt. No. 56.
2
  Dkt. No. 62.
3
  Dkt. No. 64.
4
  Dkt. No. 9.
5
  Dkt. No. 62.

1/9
originally indicted in January 2018 at which time she retained Christopher Sully to represent her.

On February 15, 2019, attorney Jaime Pena (“Attorney Pena”) filed a Notice of Appearance in

this case.

        Generally, the transactions at issue in this case were discovered during the investigation

into drug trafficking activities of Ismael Lechuga (“Lechuga”).6 That investigation revealed that

Lechuga had invested his drug trafficking proceeds into various commercial properties in the

McAllen and Mission areas. The investigation also revealed that various entities were involved

in these real estate transactions. One of those entities was Solloa & Associates, LLC., Saurez’s

then employer. A search warrant executed at that business led to the charges in this case. The

evidence gathered in connection with the Lechuga investigation also revealed that Attorney Pena

had represented various of the individuals/entities associated with Lechuga’s real estate

investments, including Solloa & Associates.

        It is the Government’s position that an actual or potential conflict exists in this case

between Pena’s representation of Saurez and his prior and ongoing representation of the various

individuals/entities associated with Lechuga’s real estate investments. For reasons further

explained below, the Government also raises a concern regarding the source of funds used to pay

Attorney Pena.

II      Discussion

        a. Legal Standard

        The Sixth Amendment to the Constitution of the United States guarantees the assistance

of counsel in all criminal prosecutions. “[T]he purpose of providing assistance of counsel ‘is




6
 See Case No. 7:16-cr-876; Lechuga was indicted in June 2016 and he has since been convicted and is awaiting
sentencing.

2/9
simply to ensure that criminal defendants receive a fair trial . . . ’”7 “Thus, while the right to

select and be represented by one's preferred attorney is comprehended by the Sixth Amendment,

the essential aim of the Amendment is to guarantee an effective advocate for each criminal

defendant rather than to ensure that a defendant will inexorably be represented by the lawyer

whom he prefers.”8 One well recognized limitation on the right to be represented by counsel of

one’s choice is the right to representation that is free from any conflict of interest.9 Thus, when

alerted to a possible conflict of interest, the court must take steps to determine whether a conflict

exists.10 Fundamentally, the Court has an “independent duty to ensure that criminal defendants

receive a trial that is fair and does not contravene the Sixth Amendment” regardless of the

defendant's counsel of choice.11 The Court is also duty-bound to “ensur[e] that criminal trials are

conducted within the ethical standards of the profession and that legal proceedings appear fair to

all who observe them.”12 Furthermore, a “District Court must recognize a presumption in favor

of [defendant’s] counsel of choice, but that presumption may be overcome not only by a

demonstration of actual conflict but by a showing of a serious potential for conflict.”13

         “A conflict [of interest] exists when defense counsel places himself in a position

conducive to divided loyalties.”14 This question is highly fact-sensitive.15 As such, it is often

difficult to find a “white horse case.”16 Thus, on a case by case basis, the Court must consider a


7
  Wheat v. United States, 486 U.S. 153, 158-62 (1988)(Citing Strickland v. Washington, 466 U.S. 668, 689 (1984)).
8
  Id. (Internal citations omitted).
9
  Wood v. Georgia, 450 U.S. 261, 271 (1981).
10
   Holloway v. Arkansas, 435 U.S. 475, 483 (1978); Wheat, 486 U.S. at 160.
11
   Wheat, 486 U.S. at 161.
12
   Sanchez Guerrero, 546 F.3d at 333 (quoting Wheat, 486 U.S. at 160) (internal quotation marks omitted).
13
   Wheat, 486 U.S. at 164.
14
   United States v. Medina, 161 F.3d 867, 870 n. 1 (1998) (quoting United States v. Carpenter, 769 F.2d 258, 263
(5th Cir.1985)) (alteration in original) (internal quotation marks omitted); accord Mitchell v. Maggio, 679 F.2d 77,
79 (5th Cir.1982).
15
   Perillo v. Johnson, 205 F.3d 775, 782, 798–99 (5th Cir. 2000).
16
   Hilland v. Arnold, 856 S.W.2d 240, 242 n. 1 (Tex.App.-Texarkana 1993, no writ).(“[A]round the turn of the
century a Texas law firm had a case in which a white horse owned by the client's taxi service reared in the street,
causing an elderly woman to fall and injure herself. The partner handling the case asked a young associate to find a

3/9
number of factors, including, but not limited to, whether the attorney has confidential

information that is helpful to one client but harmful to another; whether and how closely the

subject matter of the multiple representations is related; how close in time the multiple

representations are related; and whether the prior representation has been unambiguously

terminated.17

         If a trial court determines that a conflict exists, a defendant may nonetheless waive the

right to conflict-free counsel.18 However, “where a court justifiably finds an actual conflict of

interest, there can be no doubt that it may decline a proffer of waiver, and insist that defendants

be separately represented.”19 As so ably stated by the Supreme Court in Wheat


         Unfortunately for all concerned, a district court must pass on the issue whether or
         not to allow a waiver of a conflict of interest by a criminal defendant not with the
         wisdom of hindsight after the trial has taken place, but in the murkier pre-trial
         context when relationships between parties are seen through a glass, darkly. The
         likelihood and dimensions of nascent conflicts of interest are notoriously hard to
         predict, even for those thoroughly familiar with criminal trials. It is a rare attorney
         who will be fortunate enough to learn the entire truth from his own client, much
         less be fully apprised before trial of what each of the Government's witnesses will
         say on the stand. A few bits of unforeseen testimony or a single previously
         unknown or unnoticed document may significantly shift the relationship between
         multiple defendants. These imponderables are difficult enough for a lawyer to
         assess, and even more difficult to convey by way of explanation to a criminal
         defendant untutored in the niceties of legal ethics. Nor is it amiss to observe that
         the willingness of an attorney to obtain such waivers from his clients may bear an
         inverse relation to the care with which he conveys all the necessary information to
         them.

         For these reasons we think the district court must be allowed substantial latitude
         in refusing waivers of conflicts of interest not only in those rare cases where an
         actual conflict may be demonstrated before trial, but in the more common cases


case on point. The associate came back several hours later with a case involving an elderly lady who had fallen in
the street after a taxi company's black horse had reared in front of her. When the associate took this case to the
partner, the partner said, ‘Nice try, son. Now go find me a white horse case.’”)
17
   Perillo, 205 F.3d at 798–99.
18
   United States v. Garcia, 517 F.2d 272, 277 (5th Cir. 1975), abrogated on other grounds by Flanagan v. United
States, 465 U.S. 259, 263 & n. 2 (1984).
19
   Wheat v. United States, 486 U.S. at 162.

4/9
        where a potential for conflict exists which may or may not burgeon into an actual
        conflict as the trial progresses.20

Ultimately, the Court must ensure that the essential aim of the Sixth Amendment - the guarantee
of an effective advocate for each criminal defendant, is protected.21

        b.       Relevant Facts

        The evidence presented in this case reveals that upon Lechuga’s arrest, the Government

sought forfeiture of the assets derived from his drug trafficking operations. As a result thereof,

his wife, Fabiola Jimenez, (“Fabiola”) retained the services of Attorney Pena to assist her in

securing her interests and the interests of Reymac Investments, LLC (“Reymac”) in the subject

assets.22 Reymac is owned 50% by Fabiola and 50% by Lechuga.23 That representation began in

July 2016 and ended around February 2017.24

        Also, during the relevant time period Pena represented Lechuga in relation to the

attempted purchase/development of a commercial property referenced as the McCenter

development.25 It is unclear if this representation was of Lechuga individually, or of one of his

corporate entities. Pena has also represented Solloa & Associates and its related entities, 83

Citrus Grove LLC, and 1131 Properties, LLC.26 Also, for a brief period in 2016, Pena

represented Reymac as its general counsel and then again represented Reymac as noted in the

preceding paragraph.27 Pena also represented PetroMex in late 2014 to early 2015 and has




20
   Id. at 162-63.
21
    Id. at 159.
22
   Dkt. No. 61-1, Affidavit of Jaime Pena. The Affidavit was never offered as evidence, but the Court nonetheless
considers it only to the extent any statement therein in not otherwise disputed.
23
   Fabiola Jimenez testimony at March 18, 2019 hearing.
24
   Dkt. No. 61-1, Affidavit of Jaime Pena.
25
   Fabiola Jimenez testimony at March 18, 2019 hearing regarding McCenter proposed development. While Pena
claims otherwise in his affidavit, the Court credits the live testimony over the affidavit.
26
   Dkt. No. 61-1, Affidavit of Jaime Pena.
27
   Id.

5/9
continuously represented that entity since November 2015.28 Additionally, Pena also represented

Fernando Solloa in connection with a Government investigation into his businesses.29

        By Pena’s own admission, he also represented Arom Salazar, a one-time employee of

Lechuga and/or his business entities, “in an effort to protect [Fabiola] and the properties [] and

on the representations that [Fabiola] would cover the expenses of his defense since it was in [her]

best interests that he not be leveraged into becoming a witness for the government against [her]

and [her] husband.”30

        At the hearing held on March 18, 2019, the Government presented testimony form

Fabiola; Maria Christina Jimenez (“Maria”), Fabiola’s sister; Erika Guerra (“Guerra”), an

employee of PetroMex; and U.S. Deputy Marshal Jesus Balleza. Generally, Fabiola testified that

she hired Pena to represent her and Reymac in the attempt to protect their property interests from

forfeiture. Fabiola also testified that sometime during that representation Attorney Pena

commented that he used to do work for Solloa but that he had ceased because his business

dealings were shady. According to Fabiola, Attorney Pena also commented that Solloa’s

employees’ deposited money into accounts for Solloa and that Saurez would end up in trouble

because she did everything for Solloa. Maria testified that she too was present when Attorney

Pena made those statements and although her testimony was slightly different, she corroborated

the statements attributed to Attorney Pena. Guerra generally testified that Fernando Solloa was

one of the owners of PetroMex and that Saurez was its manager. Guerra also testified that Saurez

kept PetroMex’s accounts. Deputy Marshal Balleza simply testified regarding the gathering of

documents from Solloa & Associates pursuant to a search warrant.



28
   Dkt. No. 67-1, Addendum to Affidavit of Jaime Pena.
29
   Dkt. Nos. 62-4, 67-1 & 67-2.
30
   Dkt. No. 56-2, Letter from Jaime Pena to Fabiola Jimenez. See also Case No. 7:16-cr-1607.

6/9
       c. Analysis

       The foregoing facts, considered in light of the applicable legal principles set out above,

convince the Court that an actual conflict of interest exists, or at the very least, that a serious

potential for conflict exists here should Pena continue to represent Saurez in this case. It is

undisputed that Pena has served as counsel for Solloa & Associates during at least some of the

time of the transactions at issue in this case. Additionally, Pena represented Fernando Solloa for

some time in 2017 regarding Solloa’s business dealings which were being investigated by the

Government. Pena also represented PetroMex for a brief period in late 2014 and early 2015 and

then has represented PetroMex continuously since November 2015.

       As previously noted, Saurez is charged in six separate counts of structuring financial

transactions to evade reporting requirements. Generally, the Government alleges that Saurez did

so by depositing cash in amounts less than ten thousand dollars and then converting those

deposits into cashier’s checks. Those transactions are alleged to have occurred in 2013, 2014 and

2015. Additionally, Saurez was working for Solloa & Associates as well as for PetroMex during

this time period and it is the Government’s position that the cashier check’s which Saurez

obtained were made payable to Solloa and/or PetroMex. According to Fabiola and Maria, Pena

had some knowledge of Solloa’s questionable practices and even expressed concern for its

employees.

       The nature of this prosecution is such that it will necessarily require some testimony

pertaining to the businesses for which Saurez worked at the time of the alleged transactions. As

noted, Saurez continues to work for PetroMex and Attorney Pena continues to represent

PetroMex. While there is no evidence before the Court that Pena has any specific knowledge

regarding the specific transactions at issue, he previously voiced concerns for Solloa’s business



7/9
practices and in particular because employees deposited money for Solloa. It is unclear from the

evidence whether the concern was related to Solloa & Associates or for Solloa individually.

However, Solloa is one of the owners of PetroMex. Despite Pena’s claims to the contrary, it

certainly appears from Pena’s comment and his continued representation of PetroMex that he

would have gained confidential information regarding PetroMex’s business dealings. That

information might be helpful to Saurez, but might be harmful to PetroMex, or vice versa.

Furthermore, his representation of Saurez could be compromised by his continued representation

of PetroMex, the entity for which Suarez allegedly obtained cashier checks and for which she

continues to work.

       This triangular relationship also raises a concern regarding the source of funds used to

pay Attorney Pena. Although no evidence was presented on this issue, the Court did address the

matter with Saurez at a hearing held on March 7, 2019. According to Saurez, she has “not yet”

paid Pena but according to Pena, he has volunteered his services. Because the Court has found

that an actual conflict exists, it is unnecessary to inquire further but these contrary positions

provide cause for concern.

       Finally, the Court finds that the nature of the instant charges and Saurez’s continued

employment by PetroMex, combined with Pena’s continued representation of PetroMex are such

that a waiver of the conflict is inadequate to guarantee that Saurez will have an effective

advocate should she be represented by Attorney Pena. Thus, the Court rejects any waiver Saurez

may proffer. The Court does note that Saurez has been effectively represented by Attorney

Christopher Sully from inception of this case, and she continues to be so represented.




8/9
III    Conclusion

       For the foregoing reasons, the Court finds an actual conflict of interest exists, or at the

very least, that a serious potential for conflict exists here should Pena continue to represent

Saurez in this case. Accordingly, Attorney Jaime Pena is withdrawn from representing Selene

Saurez in this case.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 28th day of March, 2019.


                                                ___________________________________
                                                Micaela Alvarez
                                                United States District Judge




9/9
